 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, California 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 Email: edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11 ALLSTATE NORTHBROOK INDEMNITY                       CASE NO. 2:19-CV-02547 JAM-CKD
   COMPANY AS SUBROGEE OF KELLY
12 BAESA,                                              STIPULATION AND ORDER APPROVING
                                                       COMPROMISE SETTLEMENT AGREEMENT
13                                 Plaintiff,          AND DISMISSING ACTION WITH PREJUDICE

14   v.

15   UNITED STATES OF AMERICA,

16                                 Defendant.

17

18          IT IS HEREBY STIPULATED by and between Plaintiff Allstate Northbrook Indemnity

19 Company, as subrogee of Kelly Baesa, and Defendant United States of America, by and through their

20 attorneys of record, that this action shall be settled and dismissed with prejudice on the following terms:

21
            (1)     The United States of America agrees to pay Plaintiff Allstate Northbrook Indemnity
22
     Company the sum of Eight Thousand Nine Hundred Dollars and no cents ($8,900.00), which sum shall
23
     be in full settlement and satisfaction of any and all claims, demands, rights, and causes of action of
24

25 whatsoever kind and nature, foreseen and unforeseen, for property damage related to the accident

26 described in the Complaint.

27          (2)     Plaintiff and its subrogees and assigns agree to accept the sum set forth in Paragraph 1 of
28 this Settlement Agreement in full settlement, satisfaction, and hereby release and discharge the United

     SETTLEMENT AGREEMENT                               1
 1 States and all of its agencies, past and present officials, agents, employees, attorneys, insurers, their

 2 successors and assigns, from any and all obligations, damages, liabilities, actions, causes of action, liens,

 3
     claims and demands of any kind and nature whatsoever, whether suspected or unsuspected, foreseen or
 4
     unforeseen, known or unknown, at law or in equity, for property damage related to the accident
 5
     described in the Complaint.
 6
             (3)     This Settlement Agreement is not, and is in no way intended to be, and should not be
 7

 8 construed as, an admission of liability or fault on the part of the parties, their agents, servants, or

 9 employees, and it is specifically denied that the parties are liable to one another. This settlement is

10 entered into by all parties for the purpose of compromising disputed claims and avoiding the expenses

11
     and risks of further litigation.
12
             (4)     This Settlement Agreement may be pled as a full and complete defense to any subsequent
13
     action or other proceeding involving any person or party which arises out of the claims released and
14
     discharged by this Agreement.
15

16           (5)     It is also agreed, by and among the parties, that the settlement amount of Eight Thousand

17 Nine Hundred Dollars and no cents ($8,900.00) to Plaintiff Allstate Northbrook Indemnity Company

18 represents the entire amount of the compromise settlement and that the respective parties will each bear

19
     their own costs, fees, and expenses and that any attorneys’ fees owed by Plaintiff will be paid out of the
20
     settlement amount and not in addition thereto.
21
             (6)     It is also understood by and among the parties that, pursuant to 28 U.S.C. § 2678,
22
     attorneys’ fees for services rendered in connection with this action shall not exceed 25 percent of the
23

24 amount of the compromise settlement.

25           (7)     Payment of the settlement amount will be made by government wire transfer as per the

26 following:

27
             A. Name of Bank: JP Morgan Chase
28

     SETTLEMENT AGREEMENT                                2
 1          B. Street Address of Bank: 1 Chase Manhattan Plaza

 2          C. City, State, and Zip Code of Bank: New York, New York 10005
 3
            D. Routing Number: 11100XXXX
 4
            E. Name of Account: Allstate Insurance Co.
 5
            F. Account Number: 73012XXXX
 6
             (8)    Plaintiff has been informed that payment may take sixty days or more to process, but
 7

 8 Defendant agrees to make good faith efforts to expeditiously process said payment.

 9          (9)     Plaintiff warrants and represents that no other action or suit with respect to the claims

10 advanced in this case is pending or will be filed in or submitted to any other court, administrative

11
     agency, or legislative body.
12
            (10)    Plaintiff warrants and represents that it is the sole owner of the claims involved in this
13
     case and that it has made no assignment or transfer of all or any part of its rights arising out of the
14
     present lawsuit. Should there be any violation of these warranties and representations, all monies paid
15

16 herein will be refunded promptly to the Defendant, together with interest thereon at the rate provided in

17 26 U.S.C. § 6621(a).

18          (11)    Plaintiff and its attorneys are responsible for payment of any taxes that may be due on the
19
     settlement proceeds and the United States makes no warranties, representations, promises and/or
20
     assurances of any type concerning the federal or state tax consequences, effects and/or implications
21
     concerning any of the matters referenced in this Agreement.
22
            (12)    This Settlement Agreement contains the entire agreement between the parties hereto and
23

24 supersedes all previous agreements, whether written or oral, between the parties relating to the subject

25 matter hereof.      No promise or inducement has been made except as set forth herein, and no

26 representation or understanding, whether written or oral, that is not expressly set forth herein shall be

27
     enforced or otherwise be given any force or effect in connection herewith.
28

     SETTLEMENT AGREEMENT                                3
 1          (13)    The terms of this Settlement Agreement may not be modified or amended, and no

 2 provision hereof shall be deemed waived, except by a written instrument signed by the party to be

 3
     charged with the modification, amendment, or waiver.
 4
            (14)    The parties acknowledge that the preparation of this Settlement Agreement was
 5
     collaborative in nature, and so agree that any presumption or rule that an agreement is construed against
 6
     its drafter shall not apply to the interpretation of this agreement or any term or provision hereof.
 7

 8          (15)    The provisions of this Settlement Agreement are severable, and any invalidity or

 9 unenforceability of any one or more of its provisions shall not cause the entire agreement to fail or affect

10 the validity or enforceability of the other provisions herein, which shall be enforced without the severed

11
     provision(s) in accordance with the remaining provisions of this Settlement Agreement.
12
            (16)    Each party agrees to take such actions and to execute such additional documents as may
13
     be necessary or appropriate to fully effectuate and implement the terms of this Settlement Agreement.
14
            (17)    If either Plaintiff or Defendant at any time believes that the other party is in breach of this
15

16 Settlement Agreement, that party shall notify the other party of the alleged breach. The other party shall

17 then have thirty (30) calendar days to cure the breach or otherwise respond to the claim. The parties

18 shall make a good faith effort to resolve any dispute arising from or regarding this Settlement

19
     Agreement before bringing the dispute to the Court’s attention. Any action to enforce the terms of this
20
     Agreement shall be brought in the Federal District Court for the Eastern District of California.
21
            (18)    Plaintiff expressly waives any rights or benefits available pursuant to California Civil
22
     Code § 1542, which provides as follows:
23

24          “A general release does not extend to claims that the creditor or releasing party does not
            know or suspect to exist in his or her favor at the time of executing the release and that, if
25          known by him or her, would have materially affected his or her settlement with the debtor
            with the debtor or released party.”
26
            Plaintiff, having been apprised of the statutory language of California Civil Code § 1542 by its
27

28 attorney, and fully understanding the same, nevertheless elects to waive the benefits of any and all rights

     SETTLEMENT AGREEMENT                                4
 1 it may have pursuant to this provision of that statute and any similar provision of federal law. Plaintiff

 2 understands that, if the facts concerning Plaintiff’s injuries and the liability of the government for

 3
     damages pertaining thereto are found hereinafter to be other than or different from the facts now
 4
     believed by them to be true, the Agreement shall be and remain effective notwithstanding such material
 5
     difference.
 6
            (19)    This Settlement Agreement may be executed in two or more counterparts, each of which
 7

 8 shall be deemed to be an original and all of which together shall be deemed to be one and the same

 9 agreement. A facsimile, copied, scanned, or other duplicate of a signature shall have the same effect as

10 a manually-executed original.

11
            (20)    The parties agree that this Stipulation of Settlement, including all terms and conditions of
12
     comprise settlement and any additional agreements relating thereto, may be made public in their
13
     entirety, and plaintiff expressly consents to such release and disclosure pursuant to 5 U.S.C. § 552a(b).
14
            (21)    Upon execution of this Settlement Agreement by the Parties hereto, the Settlement
15

16 Agreement shall be binding upon and inure to the benefit of the Parties and their respective heirs,

17 personal representatives, administrators, successors, and assigns.

18          (22)    The effective date of this Settlement Agreement shall be the latest date in time entered
19
     with respect to the signature lines below.
20
            (23)    Upon approval by the Court as provided below, Plaintiff’s action against the United
21
     States is hereby DISMISSED WITH PREJUDICE in its entirety and the Clerk of the Court is requested
22
     to enter this dismissal and release in the official docket and to close the case.
23

24

25

26

27

28

     SETTLEMENT AGREEMENT                                5
 1
            IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound, have executed this
 2
     Settlement Agreement on the dates shown below.
 3

 4

 5

 6
     Dated: February 18, 2020                     LAW OFFICES OF GREGORY W. LUCETT
 7

 8

 9                                                /s/ Dina M. Ford
                                                  DINA M. FORD
10                                                Attorney for Plaintiff
                                                  ALLSTATE NORTHBROOK INDEMNITY COMPANY
11                                                AS SUBROGEE OF KELLY BAESA
12

13
     Dated: February 18, 2020                     /s/ Edward A. Olsen
14                                                EDWARD A. OLSEN
                                                  Assistant United States Attorney
15                                                Attorneys for Defendant
16

17

18

19                                                   ORDER

20          Pursuant to the parties’ stipulation, the above-captioned action is hereby DISMISSED with

21 prejudice. The Clerk of the Court is directed to close the file.

22

23          IT IS SO ORDERED.

24

25 Dated: 2/20/2020

26

27                                                /s/ John A. Mendez________________________
                                                  JOHN A. MENDEZ
28                                                UNITED STATES DISTRICT COURT JUDGE

     SETTLEMENT AGREEMENT                              6
